UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 18, 2013 Capital Southwest Corporation (Exact Name of Registrant as Specified in Charter) Texas (State or Other Jurisdiction of Incorporation) 814-61 75-1072796 (Commission File Number) (IRS Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) (972) 233-8242 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 18, 2013, the Capital Southwest Corporation (NASDAQ: CSWC) board of directors declared a cash dividend of $2.75 per share of common stock.The dividend is payable on March 28, 2013 to shareholders of record on March 15, 2013. The cash dividend is to be paid out of the capital gains proceeds from the January 24, 2013 sale of Heelys, Inc., which generated $20,963,948 in cash proceeds. The Board of Directors of Capital Southwest Corporation declared a cash dividend in the amount of $2.75 per share of common stock or approximately $10,451,000.The dividend represents a partial distribution of the capital gain proceeds to its shareholders.A copy of the press release announcing the sale of shares is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release, dated February 19, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 19, 2013 CAPITAL SOUTHWEST CORPORATION By: /s/ Gary L. Martin Gary L. Martin Chairman and President
